Title: Thomas Jefferson to Peter Derieux, 26 January 1817
From: Jefferson, Thomas
To: Derieux, Peter (Justin Pierre Plumard)


          
            Dear Sir
            Monticello Jan. 26. 17.
          
          On my return from Bedford I found here such a mass of letters and other business accumulated during my absence, that this is the first moment it has been in my power to turn to mr Mazzei’s will. this occupies 4. sheets of paper, in a difficult hand. it is beyond my leisure to copy entirely, nor is their there any one else in the neighborhood who could understand and decypher it. after some charitable legacies to the poor, to servants, and the bequest to his widow of one half of his house, gardens & other propertyto his widow, he adds the following residuary clause. ‘in tutti gli altri suoi beni, mobili, immobili, semoventi, diritti, azioni, e generalmente in tutto quello e quanto detto Signor testatore si troverá avere, e possedere alla epoca della sua morte, sua eredé universale istitui, e istituisce, e di sua propria bocca nomino e nomina la Signora Elisabetta Mazzei sua dilettissima figlia e qualora la detta sua figlia non volesse, o non potesse adire la di lui eredita, sostitui, e sostituisce volgarmente e pupillarmenté alla medesima la prenominata signora Antonia Mazzei sua consorte; e nel caso che neppur questa volesse, o potesse adire la detta eredita, sostitui e sostituisce volgarmente alla medesima i poveri di questa citta di Pisa.’ dated 1814. Dec. 3. neither yourself, nor mrs Derieux, nor any one of either of your families or friends is named or alluded to in the will either directly or indirectly. I had on a former occasion, as you had requested, stated to him the situation of mrs Derieux & yourself, and recommended his attention & beneficence to you. his answer was only to remit to you the sum which I did, and in no subsequent letter has he ever mentioned you. with my regrets on the failure of your hopes in this resource I tender to mrs Derieux and yourself the assurance of my great esteem and respect.
          Th: Jefferson
        